Citation Nr: 1042264	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  05-16 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an initial rating in excess of noncompensable 
for sleep apnea prior to April 21, 2005, and in excess of 50 
percent from April 21, 2005.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for hypertension.

4.  Entitlement to an initial rating in excess of 20 percent for 
a ventral hernia, to include a claim for a compensable initial 
evaluation for a scar.  


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran served on active duty from August 1982 to September 
1992, and from October 1994 to July 2004, as had unverified 
periods of inactive service as well.  The Veteran's active 
service totaled 20 years when he retired.

This appeal initially came before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, 
which, in pertinent part, granted service connection for 
hypertension and for a ventral hernia, rated 20 percent 
disabling.  A March 2005 rating decision of the RO in New York, 
New York, increased the Veteran's rating for hypertension.  
Jurisdiction over the claims files was then transferred to the 
Atlanta, Georgia RO.  In November 2007, the Board Remanded the 
appeal.  

During the pendency of the Remand, service connection was granted 
for sleep apnea, in August 2009, and issued a statement of the 
case (SOC) in August 2009.  The Veteran submitted an August 2009 
statements disagreeing with the August 2009 SOC, and that 
statement constitutes a timely substantive appeal of the assigned 
initial rating.  Therefore, that claim is now procedurally ready 
for appellate review, even though it was not included in the RO's 
list of claims certified for appeal.

During the pendency of the Remand, the Veteran submitted a March 
2010 timely substantive appeal for service connection for 
depression following issuance of a statement of the case in March 
2010.  Therefore, that claim is now procedurally ready for 
appellate review, even though it was not included in the RO's 
list of claims certified for appeal.

By a statement submitted in August 2009, the Veteran indicated 
that he was seeking an "increase" for gastroesophageal reflux 
disease (GERD).  Service connection for GERD has not been 
granted.  The August 2009 statement is REFERRED to the agency of 
original jurisdiction for any necessary action.  The Board also 
notes that, in October 2007, the Veteran submitted a claim for 
TDIU.  The Veteran has since 

that time continued to reiterate that he is unemployable as a 
result of his service-connected disabilities.  However, the 
claims file reflects that the Veteran now works two days a week 
as a security guard.  It is not clear whether the Veteran has 
withdrawn the claim for TDIU, or whether the Veteran wishes to 
pursue that claim.  This claim is REFERRED to the AOJ for 
clarification.  

The appeal for an initial evaluation in excess of 10 percent for 
scar residuals other than a tender scar is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's depression is etiologically related to his 
medical disorders, including service-connected sleep apnea, 
asthma, ventral hernia, heel spurs, and hypertension.  

2.  The Veteran's sleep apnea was manifested by daytime 
hypersomnolence prior to March 3, 2005.

3,  From March 3, 2005, the Veteran's medical providers have 
directed that the Veteran use continuous positive airway pressure 
(CPAP); he does not exhibit chronic respiratory failure with 
carbon dioxide retention nor cor pulmonale, and he does not 
require the use of a tracheostomy

4.  The Veteran does not currently require use of medications to 
control his hypertension, and there is no evidence that 
hypertension has resulted in diastolic pressure predominantly 
above 100 or systolic pressure above 160.

5.  The Veteran's ventral hernia is small and reducible, although 
painful, and the surgical scar is not tender or painful, separate 
and apart from the pain of the reducible hernia.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression are met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for an increase in the initial evaluation from 
noncompensable to 30 percent are met prior to March 3, 2005, and 
the criteria for a 50 percent evaluation are met from March 3, 
2005, but the criteria for an initial rating in excess of 50 
percent are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Code 6847 (2010).

3.  No criterion for an evaluation in excess of 10 percent for 
hypertension has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2010).

4.  The criteria for an initial evaluation in excess of 20 
percent for a ventral hernia are not met, and the criteria for an 
initial compensable evaluation for a surgical scar residual to 
treatment of a hernia are not net.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.20, 4.114, Diagnostic Code 
7339, 4.118, Diagnostic Code 7804 (2010); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection 
for depression, and that he is entitled to increased evaluations 
for the service-connected disabilities at issue.  Before 
addressing the merits of the appeals, the Board must examine 
whether its duties to the claimant have been met.  



VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

A.  Duty to notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  This must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In light of the favorable decision as it relates to the grant of 
service connection for depression, no further discussion of VCAA 
is necessary at this point.  Any notice deficiency, per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 
384, 394 (1993)), 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the claims on appeal (other than the claim for 
service connection for depression) involve claims for increased 
initial ratings following grants of service connection.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before these claims for service connection were granted 
was legally sufficient, VA's duty to notify in this case has been 
satisfied.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA notification 
duties to the Veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, the Veteran has been provided 
with VA examinations.  The Veteran has submitted statements on 
his own behalf.  The Veteran has indicated that he has no other 
evidence to submit.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed.  

Claim for service connection 

Service connection may be granted if the evidence demonstrates 
that a current disability is the result of an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

1.  Entitlement to service connection for depression

VA outpatient treatment notes dated in 2005 and 2006 note that 
the Veteran reported that he had been treated for alcohol abuse 
and that he had stopped drinking.  Service treatment records 
dated during the Veteran's active service disclosed treatment 
with Zoloft from 1996 to 1999.  The Veteran stated he was treated 
for depression.  A diagnosis of alcohol abuse is reflected in the 
1996 to 1999 records.   

On VA examination conducted in September 2009, the Veteran 
attributed his daily depression to his daily migraine headaches, 
for which he was seeking service connection, and to his service-
connected disabilities.  He also related that he had a lot of 
difficulty sleeping at night because the CPAP machine kept him 
awake.  He reported low energy and he felt constantly tired.  The 
examiner noted that the Veteran had a long history of use of 
alcohol.  He reported using 3 to 4 beers daily, with use three or 
four days a week.  The Veteran was remarried and lived with his 
wife and young daughter.  The Veteran reported treated for 
depression in 1994 at the end of his first marriage.  No record 
of this treatment appears in the service treatment records 
associated with the claims files.  The examiner opined that the 
Veteran's current depression was due to his health problems, 
several of which were service-connected.
 
Another note by the same examiner dated in October 2009 
determined that the Veteran's recurrent depression was primarily 
due to his physical disorders, including sleep apnea, asthma, a 
ventral hernia, bilateral heel spurs, and hypertension, for which 
service connection has been granted, as well as other physical 
problems for which service connection has not been granted.  The 
examiner noted that the Veteran reported that he was treated for 
depression for a period during service, but was unable to find 
discussion of this in the Veteran's service treatment records.  
Those treatment records reflect treatment with Zoloft, but no 
diagnosis of depression is noted in the records associated with 
the claims files.  The Board notes, however, that the service 
treatment records for the later years of the Veteran's service 
appear incomplete.  The examiner concluded that the Veteran's 
recurrent depression was secondary to his service-connected 
disabilities.  

VA outpatient clinical records dated in January 2010 confirm that 
a diagnosis of depression has been assigned.  The clinical 
records do not discuss the etiology of the disorder.  These 
records are neither favorable nor unfavorable to the Veteran's 
claim.  

The September 2009 and October 2009 opinions are entirely 
favorable to the Veteran's claim.  Accordingly, service 
connection may be granted.  

Claims for increased evaluations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that there 
will be sufficient findings as to identify the disease and the 
disability there from, and to coordinate the rating with the 
identified impairment of function.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two rating evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

2.  Claim for increased initial evaluations for sleep apnea 

Disability due to obstructive sleep apnea is rated under a 
general set of criteria applicable to respiratory system found at 
38 C.F.R. § 4.97, Diagnostic Code 6847.  Under the criteria found 
at Diagnostic Code 6847, a noncompensable rating is warranted for 
asymptomatic but documented sleep disorder breathing.  A 30 
percent disability rating is warranted for persistent day-time 
hypersomnolence.  A 50 percent disability rating is warranted 
when the disability requires the use of a breathing assistance 
device such as a CPAP machine.  A total, 100 percent, disability 
rating is warranted for chronic respiratory failure with carbon 
dioxide retention or cor pulmonale, or requires the use of a 
tracheostomy.  Id.

a.  Evaluation prior to April 21, 2005

Service treatment records dated in June 2004, shortly before the 
Veteran's service discharge, disclose that a diagnosis of sleep 
apnea was assigned.  Sleep studies were recommended.  Evaluation 
in July 2004 revealed sleep disordered breathing.   The Veteran 
was advised to return for titration of continuous airway pressure 
needs.

In October 2004, the Veteran reported difficulty breathing at 
night, resulting in awakening three to four times each night.  He 
reported having been told he snored.  He reported feeling drowsy 
and exhausted during the daytime.  The Veteran reiterated these 
symptoms at the time of a March 3, 2005 outpatient evaluation.  

The Veteran's reports of daytime hypersomnolence are credible.  
The Veteran consistently reported that symptom during and 
following service, and provided the same information to each 
clinician from whom he sought care.  Resolving any reasonable 
doubt in the Veteran's favor, the criteria for a 30 percent 
evaluation are met.  

The regulation provides one criterion for assignment of a 50 
percent evaluation, the requirement for use for use of a 
breathing assistive device.  While the evidence reflects that the 
Veteran's sleep apnea was diagnosed prior to March 3, 2005, and 
reflects that the Veteran was advised to complete examination to 
determine whether he would meet the criteria for use of CPAP, he 
did not complete the evaluation and did not obtain orders from a 
physician for use of CPAP until March 3, 2005.  

Prior to March 3, 2005, there is no medical evidence that any 
provider advised the Veteran that he required use of CPAP for 
other breathing assistive device.  The Veteran did not require 
treatment for any specific episode of sleep apnea prior to March 
3, 2005.  Thus, the criterion for the requirement for use of CPAP 
or other assistive breathing device is not met prior to March 3, 
2005.

The Board must consider whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Board finds that the schedular rating criteria for a 
30 percent evaluation reasonably describe the Veteran's 
symptomatology due to sleep apnea prior to March 3, 2005, 
manifested by snoring and daytime hypersomnolence.  The Veteran 
has not identified any other disabling symptom, nor does the 
medical evidence identify any disabling symptoms not included in 
the rating criteria.  The schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology, so 
consideration of referral for extraschedular consideration is not 
required.  Id.

b.  Evaluation from March 3, 2005

On March 3, 2005, the Veteran completed the sleep study, and the 
provider determined that CPAP was required, and determined what 
setting should be used.  The provider instructed the Veteran in 
use of CPAP during the March 3, 2005 evaluation.

The evidence of the March 3, 2005 outpatient evaluation in which 
the providers determined that the Veteran should use CPAP is 
specific evidence that the criteria for a 50 percent evaluation 
were met as of that date.  

On VA examination conducted in 2007, the Veteran reported 
symptoms of daytime drowsiness and exhaustion, having headaches 
from lack of sleep, and the need to use a continuous airway 
pressure (CPAP) machine.  Treatment records in 2008 and 
thereafter continue to reflect that the Veteran used CPAP at 
night for treatment of sleep apnea.  The Veteran also noted 
difficulty with memory and concentration.  The providers noted 
that, although the Veteran had been advised to use the CPAP 
consistently, the Veteran reported that he only used it about 
half the time.  

VA outpatient clinical records dated in January 2010 disclose 
that the Veteran continued to use albuterol twice daily for his 
asthma.  The Veteran did not discuss use of the CPAP machine at 
night.  

The Board finds that the criteria for a 50 percent evaluation 
were met from March 3, 2005, since the initial physician orders 
for CPAP were in place as of that date, even though the actual 
use of CPAP may have been delayed by the need to order the 
equipment, receive training for home use, or to sort out payment 
issues.  

From March 3, 2005, no evaluation in excess of 50 percent may be 
assigned.  In particular, a 50 percent evaluation is the maximum 
schedular rating which may be assigned unless the Veteran has 
chronic respiratory failure with carbon dioxide retention or cor 
pulmonale or requires a tracheostomy.  Pulmonary evaluations have 
disclosed that the Veteran's asthma was not under optimum 
control, but no provider has assigned a diagnosis of chronic 
respiratory failure, carbon dioxide retention, or cor pulmonale, 
and the Veteran does not require a tracheostomy.  

Again, the Board must consider whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  In this case, as noted in the 
Introduction, above, the Veteran has sought an award of TDIU, and 
this claim has been Remanded to the RO.  Consideration of 
referral for extraschedular evaluation is required during 
consideration of the award of TDIU, and is addressed in the 
Remand, below.  Extraschedular consideration for an evaluation in 
excess of 50 percent for sleep apnea, other than consideration of 
that disability along with other service-connected disabilities 
to determine impact on employability, is not required.  In 
particular, the Veteran's primary symptoms, hypersomnolence and 
use of CPAP, are described in the schedular criteria.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for hypertension

A 10 percent evaluation is assigned for hypertensive vascular 
disease with diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  A 20 
percent evaluation is assigned for hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  Hypertensive vascular 
disease with diastolic pressure predominantly 120 or more is 
rated 40 percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 percent 
disabling.  DC 7101.

Facts and analysis

The Veteran was treated for hypertension in service.  In June 
2004, shortly before his service discharge, his blood pressure 
was 140/90.

Treatment of hypertension continued following the Veteran's 
service discharge.  He was granted service connection for 
hypertension, effective the day following his service discharge.  
By a rating decision issued in August 2004, a compensable, 
10 percent initial evaluation was assigned.  At that time, the 
Veteran required medication for control of his hypertension.

On VA examination conducted in May 2007, the Veteran's blood 
pressure varied from 130/82 to 124/78.  

Post-service clinical records dated from 2007 through 2010 
disclose that, over time, the Veteran lost weight post-discharge.  
Currently, he does not require medication to lower his blood 
pressure.

January 2010 VA outpatient treatment records disclose that the 
Veteran was not being treated for hypertension.  The provider 
indicated that the diagnosis should be inactivated.

The Veteran continues to contend that he is entitled to an 
initial evaluation in excess of 10 percent for hypertension.  He 
contends that, if he ceased to follow a health exercise routine 
and ceased to follows a low-salt diet, his hypertension would be 
more significant and would warrant an evaluation in excess of 10 
percent.

An evaluation in excess of 10 percent is not currently warranted, 
as the Veteran does not meet any criterion for a 10 percent 
evaluation or any criterion for a 20 percent or higher 
evaluation.  In particular, the clinical evidence establishes 
that the Veteran does not currently require medication to control 
his hypertension.  The clinical evidence establishes that the 
Veteran's blood pressure has not been manifested by a diastolic 
pressure predominantly 100 or more.  In particular, the Veteran's 
diastolic pressure has reached 100 on only a very few occasions, 
episodically, but has not remained at 100 on a consistent basis 
or predominantly.  

The evidence establishes that no provider has recorded a systolic 
pressure of 160 or above, and the evidence establishes that the 
Veteran's blood pressure has not been predominantly 160 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  No provider has 
recorded a diastolic pressure of 110 or more, or a systolic 
pressure of 200 or more.  The evidence establishes that the 
Veteran's blood pressure has not predominantly remained at or 
above those ranges, as no blood pressure than high has been 
recorded.  

The Board must consider whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  In particular, the only symptoms manifested by the 
Veteran during the pendency of this appeal, use of medications to 
control hypertension and diagnostic blood pressure at or 
approaching 100, but predominantly less than 100, are encompassed 
within the schedular criteria.  The Veteran has not identified 
any symptom of hypertension not addressed in the schedular 
criteria, nor does the evidence suggest that the Veteran 
manifests any disabling symptom of hypertension which is not 
addressed in the rating criteria.  As such, referral for 
consideration of an extraschedular evaluation is not required.  

The Board acknowledges the Veteran's point that he is making 
every effort to control his blood pressure and he should not be 
penalized by a reduction in his disability compensation.  
However, there is no medical evidence that the Veteran has ever 
met any criterion which would warrant an initial evaluation in 
excess of 10 percent for hypertension.  

The Board notes that it has not disagreed with the current 
assignment of a 10 percent evaluation for hypertension, even 
though the Veteran does not objectively meet the criteria for 
continuation of a rating at that level.  The Board is not 
recommending a decrease in the Veteran's award of an initial 10 
percent evaluation for hypertension.  However, there is no 
objective basis for allowance of an evaluation in excess of 10 
percent at any time since the Veteran's service or during the 
pendency of this appeal.  

The Board acknowledges that the Veteran's blood pressure may rise 
in the future, and, if so, the Veteran will be entitled to an 
evaluation in excess of 10 percent when the Veteran's blood 
pressure approximates a diastolic pressure of predominantly 110 
or more, or a systolic pressure predominantly 200 or more.  At 
this time, however, the evidence is uniformly unfavorable to a 
finding that the Veteran meets or approximates any criterion for 
an evaluation in excess of 10 percent for hypertension.  The 
evidence is not in equipoise, and the appeal must be denied.  

4.  Entitlement to initial rating in excess of 20 percent for 
hernia

The Veteran's service-connected ventral hernia currently is 
evaluated as 20 percent disabling under 38 C.F.R. § 4.114, DC 
7339.  A noncompensable rating is assigned under DC 7339 for 
postoperative ventral hernia manifested by postoperative wounds, 
healed, with no disability, or a belt not indicated.  A 20 
percent rating is assigned for a small ventral hernia not well 
supported by a belt under ordinary conditions, or healed ventral 
hernia or post-operative wounds with weakening of the abdominal 
wall and indication for a supporting belt.  A 40 percent rating 
is assigned for a large ventral hernia not well supported by a 
belt under ordinary conditions.  A maximum 100 percent rating is 
assigned for a massive persistent ventral hernia with severe 
diastasis of recti muscles or extensive diffuse destruction or 
weakening of muscular and fascial support of the abdominal wall 
so as to be inoperable. 

A claimant is entitled to separate ratings for different problems 
or residuals of an injury, if none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).

A scar that is deep, or causes limited motion and exceed 6 inches 
(DC 7801), or is superficial and at least 144 square inches or 
greater (DC 7802), or is superficial and unstable (DC 7803), or 
is superficial and painful on demonstration (DC 7804), or cause 
some limitation of the function of the part affected (DC 7805), 
warrants a compensable evaluation.  See 38 C.F.R. § 4.118, DCs 
7800 to 7805 (effective August 30, 2002).

The criteria for evaluating scars, under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through 7805, were revised effective 
October 23, 2008.  The revision is specifically limited to claims 
filed on or after October 23, 2008, or claims in which the 
Veteran requests evaluation under the revised regulation.  Here, 
the Veteran's initial claim (from which the initial rating action 
stems) for service connection was received prior to October 2008.  
Accordingly, the revised schedular rating criteria are not 
applicable in this case, and those in effect prior to October 23, 
2008, must be applied.  This determination does not preclude the 
Veteran from requesting that the evaluation for a scar be 
reviewed under the rating criteria in effect from October 23, 
2008.  There is no prejudice to the Veteran from proceeding with 
the appeal.  

Facts and analysis

During service, in 2001 and in 2002, the Veteran underwent 
umbilical hernia repair and ventral hernia repair.  However, on 
VA examination conducted in October 2004, a ventral hernia was 
present on VA examination.  The Veteran reported that he had pain 
at the ventral hernia if he lifted more than 40 pounds.  The 
Veteran denied weight gain or weight loss.  He denied nausea, 
constipation, or diarrhea.  The examiner stated that there was no 
evidence of malnutrition or anemia.  The examiner did not 
describe the scarring related to the prior surgeries.  

In a January 2005 statement, the Veteran stated he could feel the 
ventral hernia when walking or when lying down, and he did not 
have to lift anything to feel the "pull" in his stomach.  He 
stated that he was entitled to a higher rating because of the 
constant pain.  A February 2005 outpatient note indicates that 
the Veteran's abdomen was soft and nontender, and that there was 
a scar post inguinal hernia repair, bilateral.  The report does 
not state that the hernia repair scars were or were not tender.  
Outpatient treatment notes dated from February 2005 through 
January 2006 reflect that the Veteran sought medical evaluation 
for a variety of complaints, but did not report pain due to 
ventral hernia or ventral hernia scar.  In January 2006, the 
Veteran reported that he had lost some weight and felt fine.  He 
did not report complaints related to a ventral hernia or post-
operative scars.

By a statement submitted in November 2006, the Veteran stated 
that the hernia hurt "all the time" whether he was walking, 
sitting down, or lying down.  He stated that it would keep him 
from getting good jobs.  In August 2007, the Veteran reported, on 
VA outpatient evaluation, that he had diffuse abdominal pain, 
mostly around the umbilicus.  The Veteran attributed the pain to 
the hernia operations.  The provider noted that magnetic 
resonance imaging (MRI) examination of the abdomen disclosed 
unremarkable findings.

On VA examination conducted in January 2008, the Veteran reported 
pain.  There was a level scar at the mid abdomen, status post 
ventral herniorrhaphy.  The scar measured 7cm by 1 cm.  There was 
no tenderness, disfigurement, adherence, ulceration, edema, 
keloid formation, or other symptoms of a scar.  The Veteran had a 
hernia with lifting.  The hernia measured 2.5 cm by 2.5 cm.  The 
examiner stated that the hernia could not be supported by a belt 
(truss).  

At the time of VA examination in April 2009, the Veteran's 
ventral hernia was described as including a surgical scar, 7 cm 
by 1 cm, and a 3 cm by 3 cm soft, reducible, mildly tender 
hernia, right periumbilical region.  The Veteran reported 
constant periumbilical pain exacerbated by lifting.  

In September 2009, the Veteran reported that he used a belt for 
the hernia.  The Veteran reported that the scars are occasionally 
itchy and the scar may hurt if the hernia bulges.  There was 
tenderness and pain to palpitation of the ventral scar at the 3 
o'clock and 6 o'clock positions.  

In correspondence received in May 2010, the Veteran reported that 
he continues to complain about his stomach.  This statement is 
not specific.  

The evidence establishes that the Veteran meets the criteria for 
a 20 percent evaluation for a ventral hernia, since the lower 
evaluation, a noncompensable evaluation is for postoperative 
residuals which are healed with "no disability."  In this case, 
the Veteran has herniation with lifting.  When present, the 
hernia is described as 2.5 cm by 2.5 cm by one examiner and as 3 
cm by 3 cm by another examiner.  Although this is a small 
herniation (3 cm is roughly equivalent to 1.2 inches), this 
herniation is not consistent with "no disability."  Therefore, 
the Veteran meets the criteria for the next higher evaluation, a 
20 percent evaluation.  

To warrant an evaluation in excess of 20 percent, the Veteran 
would need to manifest disability which approximated or met the 
criteria for a 40 percent evaluation, "a large ventral hernia 
not well-supported by a belt under ordinary conditions."  The 
Board finds, as a matter of fact, that the evidence establishes 
that the herniation only becomes apparent when there is pressure 
on the area, as with lifting, although the potential for the 
herniation to become apparent is continuous.  This finding is 
consistent with the evidence, since only two examiners or 
providers described that a herniation was present or described 
the size of that herniation.  Each of those two providers stated 
that the herniation was visible with lifting.  Thus, although one 
provider stated that the hernia could not be supported by a belt, 
it appears from the evidence that support with a belt is not 
possible because the size of the hernia is small and because the 
hernia is visible only intermittently, when there is pressure 
affecting the operative site, such as during lifting.  Thus, the 
evidence establishes that the criteria for a 40 percent 
evaluation are not met.  The preponderance of the evidence is 
against an evaluation in excess of 20 percent under DC 7339.

However, the Veteran complains that there is constant pain at the 
surgical site, and the examiner who conducted VA examination in 
April 2009 found that the soft, reducible periumbilical hernia 
was tender.  On this basis, the Veteran is entitled to a 
compensable, separate, 10 percent evaluation for a tender scar 
under DC 7804.  The appeal may be granted to this extent only.  

The Board must consider whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Board finds that the schedular rating criteria for a 
20 percent evaluation for a hernia and a 10 percent evaluation 
for a tender scar reasonably describe the Veteran's 
symptomatology due to postoperative residuals of hernia repairs.  
The evidence establishes that the Veteran is not able to lift 
more than 40 pounds, and resigned from employment which required 
continuous lifting.  The Board finds that this evidence is 
encompassed within the 20 percent evaluation, as the Veteran is 
still able to conduct activities required for his status as a 
student and is able to work part-time as a security officer in 
addition to attending an education program.  This evaluation is 
the maximum schedular evaluation assignable for pain due to a 
scar, and evaluation under other criteria applicable to evaluate 
a scar is addressed in the Remand appended to this decision.  
Therefore, evidence relating to scar symptoms cannot serve as a 
factual basis for referral for an extraschedular evaluation at 
this time.  The schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology, as to the 
evaluations addressed in this decision, so consideration of 
referral for extraschedular consideration is not required at this 
time.  Id.


ORDER

The appeal for service connection for depression is granted, 
subject to law and regulations governing the effective date of an 
award of monetary compensation; the appeal is granted to this 
extent only.   

The criteria for an increased initial evaluation from 
noncompensable to 30 percent for sleep apnea is granted from 
March 3, 2005, but the appeal for an increased evaluation in 
excess of 50 percent is denied; the appeal is granted to this 
extent only. 

The appeal for an initial evaluation in excess of 10 percent for 
hypertension is denied.

The appeal for an initial rating in excess of 20 percent under DC 
7339 for a ventral hernia is denied, except that a separate, 
compensable, 10 percent evaluation for a tender scar, is granted; 
the appeal is granted to this extent only. 




REMAND

A claimant is entitled to separate ratings for different problems 
or residuals of an injury, if none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  In this case, it does not appear that 
muscle or neurologic involvement due to hernia repair scars and a 
ventral hernia was considered in evaluating the residuals of 
those scars.

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the AMC for the following development:

1.  Ask the Veteran whether he has been treated 
by any non-VA providers for any claimed disorder 
since September 2009.  Obtain any identified 
records.

2.  Obtain the Veteran's VA clinical records 
since September 2009.  

3.  Afford the Veteran VA examination for 
examination of each postoperative hernia repair 
scar and a ventral hernia and scar to determine 
the extent and nature of any muscle, skin, or 
neurologic residuals of those surgeries.  The 
RO/AMC should request that the examiner render 
diagnoses of all current symptoms and 
manifestations produced by the postoperative 
residuals of hernia repairs.  The examiner must 
specifically discuss review of the entire claims 
folder, including relevant service treatment 
records.
      a. Muscle residuals -The examiner should 
determine what abdominal muscles are affected by 
the post-operative residuals of the hernia 
repairs.  The examiner should state whether there 
is weakened movement, excess fatigability, or 
incoordination, and the examiner should state 
what motions cause pain and where pain begins in 
the range of motion.  
      b. Neurological residuals - The examiner 
should describe any neurological deficits caused 
by the residuals of hernia repairs.  The examiner 
should specifically describe any impairment of 
motor function, trophic changes, or sensory 
disturbance.
      c. Skin residuals - identify each scar due 
to hernia repairs.  Obtain unretouched color 
photographs of each scar.  The written findings 
should describe the size of each scar, state 
whether the scar is tender or painful, if 
superficial, is poorly nourished with repeated 
ulceration, if superficial; is "deep" (that is, 
associated with underlying soft tissue damage), 
has produced limitation of function, and if so, 
what limitation of function (e.g., limitation of 
motion, neurological impairment, or pain with 
use.)

The results proffered by the examiner must 
reference the complete claims folders and any 
inconsistent past diagnoses/descriptions of 
residuals.

4.  After completing the above actions, and any 
other development as may be indicated by any 
response received as a consequence of the actions 
taken in the paragraphs above, readjudicate the 
claim on appeal.  If the benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case must be 
provided to the Veteran and his representative.  
After the Veteran and his representative have had 
an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate 
review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

 


 Department of Veterans Affairs


